Marian F. Penix, Judge, dissenting. In this case, the majority of this Court, as presently constituted on its final day, has chosen to ignore the substantial evidence rule, supposedly the law in Workers’ Compensation appeals. This misguided effort to achieve social justice, at the expense of a “deep-pocketed” or target respondent or defendant, is not the duty of a court. We are supposed to apply the law. Only the legislature should change it. The Workers’ Compensation Commission draws every legitimate inference possible in favor of claimants. They are bound to do so by law. When, as here, there obviously was substantial evidence for the Commission’s ruling, it is folly, and destructive of our whole anglo-American system to law to persist in this practice. For the last time, I respectfully dissent.